DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 43-46 and 55 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mori (JP-5131555).
With respect to claim 43, Mori  (Figs. 1 and 4) teaches a method for marking batches (B1, B2, B3…) in a continuously produced sheet 3 corresponding to different batches of raw elastomeric material in the sheet (paras [0001, 0002]) having the steps of continuously producing the sheet 3 in a longitudinal direction (as indicated by an arrow in Fig. 1 or Fig. 6), providing the sheet with a series of batch markings (3b) (Fig.4) which are indicative of the respective sheet 
With respect to claims 44-46 and 55, Mori (Fig.4) teaches the series of batch markings (3a) which are provided intermittently at a regular interval (L1, L2, L3…) along the longitudinal direction of the continuous sheet, the start or end marking which is the first batch marking of a new sheet batch  i.e., a new raw batch or the last batch marking of the previous sheet batch ([0014, 0015]), the start or end marking is provided independently from the regular interval at the switchover to a new sheet batch as shown in Figure 4. 
 
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 47-50 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Mori (JP-5131555) in view of Oyama et al. (US 2004/0134983 A1).
	With respect to claims 47-49, Mori (Fig.1) teaches a method for marking batches having the steps as recited.  See the explanation of Mori above.
Mori does not clearly teach a mark which is a human-readable code as well as a computer-readable code.
However, the use of a mark which is a human-readable code such as letters or digits and a computer-readable code such as a barcode or binary characters is conventional.  For example, Oyama et al.  (Fig.3) teaches a marking system which uses a human-readable code (M, M1, M2) 

  In view of the teaching of Oyama et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mori by providing a mark on sheet with a human-readable code and a computer-readable code as taught by Oyama et al. for more effective of identifying a mark on a continuous sheet since the mark on the sheet can be read by a user or a reading device such as a scanner and a computer. 
With respect to claim 50, the selection of a desired production speed for calculating time delay based on a measured production speed would be obvious through routine experimentation depending upon the thickness and material of the sheet to be made in order to get an optimum marking and cutting operating.  
Claims 51-53 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Mori (JP-5131555) in view of Lang et al. (US 2018/0345619 A1).
	With respect to claims 51-53, Mori (Fig.1) teaches a method for marking batches having the steps as recited.  See the explanation of Mori above.  Mori, also, teaches a punching machine i.e., a cutting device 10 for cutting the sheet 3 and obtaining a sample 3a from the sheet (Figs. 2, 5, 6 and [0014]) 
Mori does not teach the step of stacking the sheet in a stacking section and cutting-off the sheet with the use of a cutting device at the staking section.
However, steps of cutting-off and stacking the sheet in a stacking section are well-known in the art.  For example, Lang et al.  (Figs. 1 and 2) teaches a method for printing or marking a continuously produced sheet 126 or154 having a conventional step of stacking the sheet 146 on to the pallet 150 (Fig.8 and [0136]) in a stacking section (no numerical reference) and cutting-off the sheet with the use of a cutting device 148 at the staking section.

  In view of the teaching of Lang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mori by providing step of stacking the sheet in a stacking section and cutting-off the sheet with the use of a cutting device at the staking section as taught by Lang et al. for simplicity of design of a marking system, and because one of ordinary skill in the art would have been able to carry out such a modification since the steps of stacking in a stacking section and cutting-off the sheet with the use of a cutting device at the staking section are known, and the results were reasonably predictable.  
	Allowable Subject Matter

Claim 54 is allowable but is objected to as depending from the rejected claims as previously indicated.  
Response to Arguments

	Applicants' arguments filed on February 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Mori does not teach the start or end marking indicating the start or end of a sheet batch because the identification mark is used to visually mark the final batch of a lot, not to distinguish between a series of different batches within the lot. 
However, applicants’ arguments are more specific than the limitations in the claims.  For example, there is no series of different batches within the lot in any claims. As explained above, Mori teaches clearly steps of continuously producing a sheet with a series of batch markings which indicates a start or end marking (3b) batches (B1, B2 or B3… [0005, 0006]) so that an operator can realize the identification mark for each lot (L1, L2, L3…) (para 0014]).  Note that 
Conclusion
         	
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY H NGUYEN whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853